Citation Nr: 0322385	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  97-23 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).

3.  Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	[redacted], Attorney




WITNESSES AT HEARINGS ON APPEAL

Appellant; appellant and son


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to October 
1945, and from February 1953 to August 1953.  He was a 
prisoner of war of the German government from June 20, 1944, 
to April 26, 1945.  He died in March 1997; the appellant is 
his surviving spouse.

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 1999, this case was remanded by the 
Board in order to obtain additional evidence and to address 
due process concerns.  The case is again before the Board for 
appellate review.

A personal hearing was held before the undersigned Veterans 
Law Judge, sitting at the Board in Washington, D.C., in 
October 1998.




FINDINGS OF FACT

1.  The immediate cause of the veteran's death in March 1997 
was identified as congestive heart failure, due to or as a 
consequence of colon cancer, which was due to or a 
consequence of atherosclerotic heart disease, due to or a 
consequence of cardiomyopathy.  Diabetes mellitus was 
identified as a significant condition that contributed to 
death but did not result in the underlying cause of death.

2.  Neither colon cancer, atherosclerotic heart disease, nor 
cardiomyopathy was present during service or manifested to a 
compensable degree within one year subsequent to separation 
from service.

3.  Prior to his death, the veteran had established service 
connection for post-traumatic stress disorder (PTSD), rated 
as 100 percent disabling since August 24, 1993, and for 
abrasions of the bridge of the nose and the sub-maxillary 
region, rated as noncompensable.  

4.  Neither the veteran's service-connected PTSD, nor his 
service-connected facial abrasions, are shown to have been 
related to the cause of his death, contributed to or 
accelerated his death, or rendered him materially less 
capable of resisting death, either individually or 
collectively.

5.  The veteran's service-connected disabilities were not 
rated as 100 percent disabling for at least ten years prior 
to his death.   

6.  The veteran's death was not the result of a service-
connected disability or disabilities so as to allow the award 
of service-connected burial benefits.


CONCLUSIONS OF LAW

1.  Neither colon cancer, atherosclerotic heart disease, nor 
cardiomyopathy was incurred in or aggravated by wartime 
service, nor may any of these disorders be presumed to have 
been incurred during such service or as a consequence of 
internment as a prisoner of war.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2002).

3.  DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is 
not established.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§§ 3.22, 20.1106 (2002). 

4.  Entitlement to service-connected burial benefits is not 
established.  38 C.F.R. § 3.1600 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The appellant has been advised of the 
applicable laws and regulations, and of the evidence needed 
to substantiate her claims, by statements of the case and 
several supplemental statements of the case.  In addition, a 
letter from the RO, dated in May 2001, specified what the 
evidence needed to show to establish entitlement, what 
additional information was needed, what the appellant could 
do to help with her claim, and when and where to send 
information or evidence.  The Board accordingly finds that 
she was advised as to what evidence was needed to establish 
entitlement to the benefits she sought, and the applicable 
statutory and regulatory criteria.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate his or her claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  This duty has been satisfied.  In particular, 
it is noted that all pertinent records cited by the appellant 
have been sought by VA; there is no relevant evidence that 
has not been associated with the veteran's claims folder that 
can be obtained.  Certain health care providers identified by 
the appellant have indicated that records pertaining to 
alleged treatment of her husband cannot be furnished.  It is 
also noted that she has been afforded hearings both at the RO 
and before the Board.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

II.  Service Connection for the Cause of the Veteran's Death

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  38 U.S.C.A. § 1310 
(West 2002).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a) (2002).  The service-connected disability will be 
considered as the principal or primary cause of death when 
such disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2002).  A contributory cause of death is inherently one that 
is not related to the principal cause of death.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2002).  In addition, there are primary causes 
of death that by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions.  In such cases, there is for consideration 
whether there is a reasonable basis for holding that a 
service-connected condition was of such severity as to have 
had a material influence in accelerating death.  In this 
situation, however, it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was itself 
of a progressive or debilitating nature.  38 C.F.R. 
§ 3.312(c)(4) (2002).

In addition, inquiry must be made into whether the veteran's 
fatal disorder had been incurred in or aggravated by service; 
that is, whether that fatal disorder should have been service 
connected.  See 38 C.F.R. § 3.312 (2002).  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  Certain disabilities that are manifested subsequent 
to discharge within a specified time period are statutorily 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1101, 1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  Both cancer (including colon 
cancer), and arteriosclerosis and cardiovascular disease, 
that is manifested to a compensable degree within one year 
following separation from service is presumed to have been 
incurred during service.  38 C.F.R. § 3.309(a) (2002).  There 
are also specific disabilities that will be presumed to have 
been incurred during service when the veteran was a prisoner 
of war for not less than 30 days, and such disability is 
manifested to a compensable degree at any time following 
separation from service.  Neither colon cancer, 
atherosclerotic heart disease, nor cardiomegaly is deemed to 
be such a disability.  38 C.F.R. § 3.303(c) (2002).

In the instant case, a death certificate shows that the 
veteran died in March 1997 due to congestive heart failure, 
which was due to or the consequence of colon cancer, which 
was in turn due to or the consequence of atherosclerotic 
heart disease, which was in turn due to or the consequence of 
cardiomyopathy.  In addition, diabetes mellitus was 
identified as a significant condition that contributed to 
death, but which did not result in the underlying cause of 
death.  The questions that must be answered by VA, 
accordingly, are whether the veteran's fatal colon cancer and 
heart disease, which were the underlying causes of his death, 
should be service connected, or whether any service-connected 
disorder was the principal or a contributory cause of his 
death.

The veteran's service medical records are devoid of any 
findings of, or treatment for, colon cancer, or for any 
problems that have been deemed to be symptomatic of colon 
cancer.  Likewise, these records do not indicate the 
inservice presence of any cardiovascular impairment.  The 
report of the medical examination conducted pursuant to the 
veteran's separation from his first period of service, dated 
in August 1945, shows that he was clinically evaluated as 
normal in all pertinent areas, and does not indicate any 
complaints or findings reflecting medical problems attributed 
either to colon cancer or a cardiovascular disorder, or to 
any problems relating either to the colon or the 
cardiovascular system.  No medical records from his second 
period of service have been made available.

The medical evidence first demonstrates the presence of a 
cardiac disorder in 1967, approximately 13 years following 
the veteran's separation from service.  Records dated in 
February 1967 show that he was accorded treatment for 
complaints of a "burning" in his chest; records dated 
thereafter show that he was considered to have experienced a 
myocardial infarction.  The evidence dated in 1967 and 
thereafter, however, does not show that problems identified 
as cardiac-related had been manifested prior to 1967, or that 
the presence of such problems at that time or thereafter was 
in any manner related to the veteran's period of active 
service.

With regard to the manifestation of colon cancer, the Board 
notes that the record is devoid of medical evidence 
reflecting the date of onset of that disability; as discussed 
above, attempts by VA to obtain private medical records 
identified by the appellant proved unsuccessful.  The 
veteran's death certificate, however, shows that his colon 
cancer had been present for approximately seven years prior 
to his death in March 1997; that is, colon cancer had 
initially been manifested on or about March 1990.  Even 
taking in account the imprecise nature of the date of onset 
as indicated on the death certificate, it must be noted that 
the evidence indicates the initial presence of colon cancer 
many decades following the veteran's service separation; 
there is no evidence in the claims folder that reflects that 
this disability had been manifested prior to 1990.

Moreover, the medical evidence does not demonstrate that 
either of the veteran's service-connected disorders (PTSD and 
abrasions of the bridge of the nose and the sub-maxillary 
region) caused his death from colon cancer or cardiovascular 
disease, or in any manner contributed to his death from those 
disorders.  The medical evidence is devoid of any findings or 
conclusions whereby any relationship between either or both 
of the veteran's service-connected disabilities, and his 
fatal colon cancer and cardiac disorders, is deemed present.  
In addition, the appellant has not demonstrated that she has 
the medical training or expertise that would render probative 
any opinion by her that there was, in fact, any such 
relationship.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In brief, the evidence does not demonstrate that that the 
veteran's fatal colon cancer or cardiac disabilities were 
either manifested during service, or were manifested to a 
compensable degree within one year following his separation 
from service.  The evidence also does not demonstrate that 
his service-connected PTSD or abrasions of the bridge of the 
nose and the sub-maxillary region, either individually or 
collectively, caused or contributed substantially to his 
death.  It must again be pointed out that the lifetime 
presumption accorded certain enumerated disabilities as a 
result of prisoner of war status are not for application in 
this case.  The Board must accordingly conclude that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.

III.  Entitlement to DIC Under the Provisions of 38 U.S.C.A. 
§ 1318

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) 
(2002).    

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service 
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of his own 
willful misconduct, and who either was in receipt of or 
entitled to receive compensation at the time of death for 
service-connected disabilities rated totally disabling.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The service-
connected disabilities must have been either continuously 
rated totally disabling for 10 or more years immediately 
preceding death or continuously rated totally disabling for 
at least five years from the date of the veteran's separation 
from service.  Id.  The total rating may be schedular or 
based on unemployability.  38 C.F.R. § 3.22.      

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March [redacted], 1999) (Court) found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected-related issue, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 
118-19 (1997).  In such cases, the claimant would have had to 
set forth the alleged basis for the veteran's entitlement to 
a total disability rating for the 10 years immediately 
preceding his death.  Cole v. West, 13 Vet. App. 268, 278 
(1999).    

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining 


whether a survivor is entitled to "enhanced" DIC benefits 
under 38 U.S.C.A. § 1311(a)(2) (veteran required to have been 
rated totally disabled for a continuous period of eight years 
prior to death), the implementing regulation, 38 C.F.R. 
§ 20.1106, does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed. 
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently. Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318. Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.     

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).



In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), the Federal Circuit, after reviewing its 
holding in NOVA I, observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale. Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., "hypothetical entitlement" claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening.  Id. at 
1379-80.  

With regard to the instant case, the Board finds that the 
criteria for DIC under the provisions of 38 U.S.C.A. § 1318 
are not met.  That is, the veteran, who died many years after 
his separation from service, had no service-connected 
disabilities rated as 100 percent disabling for at least 10 
years prior to his death; his service-connected PTSD was 
rated at 100 percent only between August 24, 1993, which was 
the effective date of the awarded increase from 30 percent, 
and March [redacted], 1997, which was the date of his death.  
Therefore, the veteran is not a "deceased veteran" for 
purposes of applying 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  
The appellant's claim, accordingly, must be denied for lack 
of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).



The Board acknowledges that the appellant specifically 
contends that the veteran had been totally disabled for many 
years, and that, while his PTSD had been rated as 100 percent 
disabling for only approximately three-and-a-half years prior 
to his death, he had in fact been totally disabled by that 
disorder for many years prior to 1993.  Nonetheless, it must 
be emphasized that, to the extent the appellant argues that 
the veteran had a service-connected disability that would 
have been evaluated as 100 percent disabling, or a totally 
disabling condition that would have been established as 
service connected, for at least 10 years before his death if, 
in fact, a claim had been filed, such an allegation is 
tantamount to a "hypothetical claim" for entitlement, which 
is excluded from consideration.  NOVA II, 314 F.3d 1379-80.  

The Board notes that the RO received the appellant's claim 
for DIC benefits in May 1997.  It further acknowledges that 
much of the evolution of analysis for 38 U.S.C.A. § 1318 
claims occurred after receipt of her claim.  As discussed 
above, however, the Federal Circuit found that VA's actions 
in amending the regulations in question were interpretative, 
rather than substantive, in nature, and merely clarified VA's 
earlier interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 
1376-77. In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, such as Green and 
Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
in a way antithetical to the agency's interpretation and was 
free to challenge them, to include through the route of 
rulemaking.  Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.  

In brief, the veteran had not been service connected at 100 
percent for at least ten years prior to his death.  
Entitlement to DIC under 38 U.S.C.A. § 1318, accordingly, 
cannot be awarded.



IV.  Entitlement to Service-Connected Burial Benefits

When a veteran dies as a result of a service-connected 
disability or disabilities, payment may be made toward the 
expenses incurred by his funeral and burial.  38 C.F.R. 
§ 3.1600 (2002).

In the case at hand, however, it has been determined that 
service connection for the cause of the veteran's death was 
not appropriate; that is, he did not die as a result of a 
service-connected disability or disabilities.  The payment of 
service-connected burial benefits is dependent upon a finding 
to the contrary, and in the absence of any such finding, 
service-connected burial benefits, as a matter of law, cannot 
be awarded.  See Sabonis, supra.


ORDER

Service connection for the cause of the veteran's death is 
denied.  DIC pursuant to the provisions of 38 U.S.C.A. § 1318 
is denied.  Award of service-connected burial benefits is 
denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

